Name: Commission Regulation (EEC) No 2425/85 of 28 August 1985 amending Regulation (EEC) No 1836/85 laying down transitional measures for peas, field beans and sweet lupins during the 1985/86 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 8 . 85 No L 230/9Official Journal of the European Communities COMMISSION REGULATION (EEC) No 2425/85 of 28 August 1985 amending Regulation (EEC) No 1836/85 laying down transitional measures for peas, field beans and sweet lupins during the 1985/86 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas, field beans and sweet lupins ('), as last amended by Regulation (EEC) No 1485/85 (2), and in particular Article 3 (7) thereof, Having regard to Council Regulation (EEC) No 2036/82 of 19 July 1982 adopting general rules concerning special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 1832/85 (4), and in particular Article 6 (4) thereof, Having regard to Council Regulation (EEC) No 1832/85 of 27 June 1985 amending Regulation (EEC) No 2036/82 adopting general rules concerning special measures for peas, field beans and sweet lupins, and in particular Article 2 thereof, Whereas Article 3 of Commission Regulation (EEC) No 1 836/85 Q limits to 31 December 1985 the term of validity of aid certificates the application for which was lodged during the period 1 July to 30 September 1985 ; whereas this period of validity is shorter than that in force before 1 July 1985 in respect of applica ­ tions for advance fixing of the aid ; whereas this may result in discrimination between operators ; whereas the period of validity in question should therefore be lengthened ; Whereas the longer period of validity of aid certificates the application for which is lodged between 1 July and 30 September 1985 must apply in respect of certi ­ ficates issued from 1 July 1985 onwards ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, HAS ADOPTED THIS REGULATION : Article 1 In Article 3 of Regulation (EEC) No 1836/85, 'to 31 December 1985 where the application is lodged during the period 1 July to 30 September 1985' is replaced by 'to the end of the sixth month following that in which the application for the certificate is lodged, where it is lodged during the period 1 July to 30 September 1985'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 July 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 August 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12. 6. 1982, p. 28 . 0 OJ No L 151 , 10 . 6. 1985, p. 7. 0 OJ No L 219, 28 . 7. 1982, p. 1 . 0 OJ No L 173, 3 . 7. 1985, p. 3 . 0 OJ No L 173, 3 . 7. 1985, p. 13 .